Case: 17-20719      Document: 00514825719        Page: 1     Date Filed: 02/06/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 17-20719                             February 6, 2019
                                 Conference Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

RAFAEL MORENO-MARTINEZ,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:17-CR-273-1




Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Rafael Moreno-Martinez has moved



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-20719   Document: 00514825719     Page: 2   Date Filed: 02/06/2019


                                No. 17-20719

for leave to withdraw and has filed briefs per Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Moreno-
Martinez has not filed a response. We have reviewed counsel’s briefs and the
relevant portions of the record. Based on that review and our own independent
assessment of the record, we concur with counsel’s conclusion that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, the motion
for leave to withdraw is GRANTED, counsel is excused from further responsi-
bilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2